FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                          June 16, 2015
                          _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 15-6026
                                                 (D.C. No. 5:14-CR-00214-HE-1)
GABRIEL ALEXANDER QUOYAH,                                 (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before BRISCOE, Chief Judge, HOLMES and BACHARACH, Circuit Judges.
                    _________________________________

      Pursuant to a plea agreement with a broad appeal waiver, Gabriel Alexander

Quoyah pleaded guilty to one count of felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced him

to 120 months’ imprisonment and entered judgment. Despite his appeal waiver,

Mr. Quoyah filed a pro se notice of appeal. The government has moved to enforce

the appeal waiver under United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004)

(en banc) (per curiam).

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R.
App. P. 32.1 and 10th Cir. R. 32.1.
      We appointed counsel to represent Mr. Quoyah in this matter. Counsel filed a

response stating a belief that the appeal is frivolous and informing us that he would

file a brief pursuant to Anders v. California, 386 U.S. 738 (1967), if required to do

so. We gave Mr. Quoyah an opportunity to respond, but he has not done so. Our

resolution of the case is, therefore, based on counsel’s intention to file an Anders

brief, the government’s motion to enforce, and our independent review of the record.

      In United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc), we

held that we would enforce appeal waivers as long as three conditions were met:

(1) the matter on appeal “falls within the scope of the waiver”; (2) the

defendant-appellant “knowingly and voluntarily waived his appellate rights”; and

(3) enforcing the waiver will not “result in a miscarriage of justice.” Pursuant to our

obligation under Anders, we have undertaken a searching review of the record in this

case. That review unequivocally demonstrates that the Hahn factors favor enforcing

Mr. Quoyah’s waiver of appellate rights. Accordingly, we dismiss the appeal on the

basis of Hahn.


                                            Entered for the Court
                                            Per Curiam




                                           2